In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-0553V
                                     Filed: October 18, 2019
                                         UNPUBLISHED


    ALEJANDRA IDONE,

                          Petitioner,                        Special Processing Unit (SPU);
    v.                                                       Damages Decision Based on Proffer;
                                                             Influenza (Flu) Vaccine; Guillain-
    SECRETARY OF HEALTH AND                                  Barre Syndrome (GBS)
    HUMAN SERVICES,

                         Respondent.


Alison H. Haskins, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                                DECISION AWARDING DAMAGES1

Corcoran, Chief Special Master:

       On April 17, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (GBS) causally
related to an adverse reaction to the influenza vaccination she received on October 19,
2016. Petition at ¶¶ 1, 16. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

        On October 18, 2019, a ruling on entitlement was issued, finding petitioner
entitled to compensation for her GBS. On October 17, 2019, respondent filed a
combined Rule 4 report and proffer on award of compensation (“Rule 4 Report and



1
 I intend to post this decision on the United States Court of Federal Claims' website. This means the
decision will be available to anyone with access to the internet. In accordance with Vaccine Rule
18(b), petitioner has 14 days to identify and move to redact medical or other information, the disclosure of
which would constitute an unwarranted invasion of privacy. If, upon review, I agree that the identified
material fits within this definition, I will redact such material from public access. Because this unpublished
decision contains a reasoned explanation for the action in this case, I am required to post it on the United
States Court of Federal Claims' website in accordance with the E-Government Act of 2002. 44 U.S.C. §
3501 note (2012) (Federal Management and Promotion of Electronic Government Services).
2
    National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Proffer”)3 indicating petitioner should be awarded $92,000.00. Rule 4 Report and
Proffer at 4. In the Proffer, respondent represented that petitioner agrees with the
proffered award. Id. Based on the record as a whole, I find that petitioner is entitled to
an award as stated in the Proffer.

      Pursuant to the terms stated in the Proffer, I award petitioner a lump sum
payment of $92,000.00 in the form of a check payable to petitioner, Alejandra
Idone. This amount represents compensation for all damages that would be available
under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.4

IT IS SO ORDERED.

                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
 The combined Rule 4 report and proffer contains information regarding petitioner’s personal medical
history which is not generally included in a proffer, when separately filed. Thus, the undersigned will not
attach the proffer to the decision in this case.
4
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2